United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3484
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Carl Deon Shinn

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 15, 2019
                             Filed: January 27, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Carl Deon Shinn was convicted of attempting to induce a child to engage in
criminal sexual activities in violation of 18 U.S.C. § 2422(b). He was sentenced to
63 months’ imprisonment and 60 months of supervised release. Upon release, he
violated his conditions of release. The district court1 sentenced him to 15 months’
imprisonment and 48 months of supervised release. About a year and a half later, he
again violated the conditions of his release. The court sentenced him to 22 months’
imprisonment and 24 months of supervised release. He appeals. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

        Shinn contends the district court “committed clear error in finding that [he]
committed five separate violations of the terms of the supervised release.” A district
court may revoke supervised release if it finds a defendant violated a condition of
release by a preponderance of the evidence. See United States v. Petersen, 848 F.3d
1153, 1156 (8th Cir. 2017). This court reviews revocation decisions for abuse of
discretion. See United States v. Frosch, 758 F.3d 1012, 1014 (8th Cir. 2014). “[A]s
in other contexts where a district court has discretion to take certain action based on
its findings of fact, the court’s subsidiary factfinding as to whether or not a violation
occurred is reviewed for clear error.” United States v. Carothers, 337 F.3d 1017,
1019 (8th Cir. 2003).

       The district court found Shinn violated five conditions: (1) failing to follow
the rules of the residential reentry center; (2) assault with intent to commit sexual
abuse; (3) possessing an internet-capable device; (4) accessing the internet; and (5)
solicitation to commit willful injury. Making these findings, the court relied on: (1)
testimony of probation officer Ella Meyer that Shinn visited a construction site for
over 100 hours without approval; (2) testimony of an employee at the construction
site that Shinn kissed her and touched her breasts and genitals without her consent;
(3) testimony of Officer Meyer that she found two internet capable phones in Shinn’s
car; (4) a forensic analysis of the phones that showed they had accessed multiple
websites; and (5) testimony of a residential reentry case manager and William Martin,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
another parolee living with Shinn, that Shinn solicited Martin to burglarize and
physically assault a woman.

       The district court found this evidence credible, noting that “some of the
exhibits were critically hearsay in this case, but it’s amazing how much they
corroborated each other as well as the testimony that I do believe and find credible
from [the assault victim], Mr. Martin, of course Ms. Meyer, [and] the residential
re-entry center caseworker.” By contrast, the court said it believed Shinn “lied so
much he didn’t know what the truth was.” A district court’s credibility
determinations are “virtually unassailable on appeal.” Frosch, 758 F.3d at 1014. The
district court did not clearly err in finding Shinn violated the terms and conditions of
his supervised release.

       Shinn argues his sentence is substantively unreasonable. This court reviews
a revocation sentence “under the same ‘deferential abuse-of-discretion’ standard that
applies to initial sentencing proceedings.” United States v. White, 840 F.3d 550, 552
(8th Cir. 2016). In sentencing Shinn one month above the guidelines range, the court
considered the 18 U.S.C. § 3553(a) factors and noted his “very large variety of
persistent problems on supervised release” including problems at the residential
reentry center, false statements to obtain employment, false claims of property
ownership, and false denials of internet access. The court did not abuse its discretion
in sentencing him to 22 months.

                                     *******

      The judgment is affirmed.
                     ______________________________




                                          -3-